UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 28, 2011 CHINDEX INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE 0-24624 13-3097642 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4, SUITE 1100 BETHESDA, MARYLAND (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(301) 215−7777 Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a−12 under the Exchange Act (17 CFR 240.14a−12) [ ] Pre−commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d−2(b)) [ ] Pre−commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e−4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 28, 2011, the Board of Directors of Chindex International, Inc. (the “Company”) appointed Lawrence Pemble, who currently serves as Chief Financial Officer of the Company, as Chief Operating Officer (retaining his position as Chief Financial Officer of the Company’s joint venture, Chindex Medical Limited) and Robert C. Low, who currently serves as Vice President, Finance, of the Company, as Chief Financial Officer (retaining his positions as Chief Accounting Officer and Controller of the Company), effective January 1, 2012. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Description Press Release dated December 28, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 28, 2011 CHINDEX INTERNATIONAL, INC. By: /s/ Lawrence Pemble Name: Lawrence Pemble Title: Chief Financial Officer INDEX TO EXHIBITS Exhibit Description Press Release dated December 28, 2011
